

Exhibit 10(a)(i)


McDONALD’S CORPORATION
DIRECTORS’ DEFERRED COMPENSATION PLAN
Section 1
Introduction
1.1    The Plan. McDonald’s Corporation (the “Company”) first established the
McDonald’s Directors’ Deferred Compensation Plan (the “Plan”) for the members of
its Board of Directors (the “Board”) who are not officers or employees of the
Company (“Outside Director” or “Outside Directors”) on July 1, 1984. Effective
January 19, 1995, in order to reflect the Plan’s focus on creating an identity
of interest between the Company’s Outside Directors and its shareholders, the
Plan was renamed the “Directors’ Stock Plan.” The Plan was later amended and
restated effective September 19, 1996, July 15, 1997, May 17, 2001, December 3,
2003, March 22, 2007 (at which time the Plan was renamed the “Directors’
Deferred Compensation Plan”), and January 1, 2008 to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). The Plan is hereby further amended effective as of May 26, 2016
(the “Effective Date”) to clarify the status of the Chairman Emeritus as a
continuing participant in the Plan and to make such other conforming or
clarifying changes as the Board deemed necessary or appropriate for the
efficient administration of the Plan.
1.2    Purpose. The purposes of the Plan are: to advance the Company’s interests
by attracting and retaining well-qualified Outside Directors; to provide such
individuals with incentives to put forth maximum efforts for the long term
success of the Company’s business; and to provide a vehicle to increase the
identity of interest between Directors and shareholders. As of the Effective
Date the term “Director” shall include (i) Outside Directors and (ii) the
position of Chairman Emeritus.
1.3    Plan Administration. The Plan shall be administered by the Controller of
the Company (the “Plan Administrator”). The Plan Administrator shall have
discretionary authority to interpret and administer the Plan, to correct errors
in administration, and otherwise to implement the Plan, in each case consistent
with its purposes and intent. The Plan Administrator shall also have the power
to take such other actions as are necessary so that transactions pursuant to the
Plan do not result in liability under Section 16(b) of the Securities Exchange
Act of 1934. All actions of the Plan Administrator with respect to the Plan
shall be final and binding on all persons.
1.4    Compliance with Section 409A. This Plan is intended to comply with the
requirements of Section 409A of the Code and applicable regulations and rulings
promulgated thereunder (“Section 409A”) with respect to all amounts deferred
after December 31, 2004, and the earnings thereon, and this Plan shall be
interpreted accordingly.
Amounts deferred prior to December 31, 2004, and earnings thereon, shall be
credited to the Directors’ “Grandfathered Accounts” maintained pursuant to
Section 2.1(a) and distributed in accordance with the provisions of Section 5.
The distribution provisions applicable to Grandfathered Accounts have not been
materially modified on or after October 3, 2004. Accordingly, the Grandfathered
Accounts are not subject to the requirements of Section 409A.




--------------------------------------------------------------------------------




Notwithstanding any other provision of this Plan, there shall be no acceleration
of payment of amounts deferred after December 31, 2004 or the earnings thereon
that is not permitted by Section 409A. Furthermore, no amendment or termination
of the Plan shall be effective to the extent that it would cause the
Grandfathered Accounts hereunder to become subject to Section 409A.
Section 2
Accounts
2.1Accounts. The Plan shall establish the following Accounts, as applicable, for
each Director:


(a)Grandfathered Accounts. An Account for compensation that is not subject to
Section 409A because it was deferred on or before December 31, 2004, and the
earnings thereon, hereinafter, the “Grandfathered Account.” Each Grandfathered
Account may be further divided into amounts deferred pursuant to a particular
year’s deferral election.


(b)Nongrandfathered Accounts. An Account for compensation that is subject to
Section 409A because it was deferred after December 31, 2004, and the earning
thereon, hereinafter, the “Nongrandfathered Account.” Each Nongrandfathered
Account may be further divided into amounts deferred pursuant to a particular
year’s deferral election.
Section 3
Deferred Benefit Feature: Participation and Deferral Elections
3.1Elected Deferred Benefits. Each Director may make an election (a “Deferral
Election”) to defer all or any part of the fees to be received by such Director
for periods of service on the Board after the Effective Date (“Elected Deferred
Benefits”) in accordance with Section 3.3. Elected Deferred Benefits shall be
credited to the Nongrandfathered Account for each Director on a quarterly basis
at a time and in a manner reasonably determined by the Plan Administrator.


3.2Stock Equivalent Benefit.


(a)In addition to any Elected Deferred Benefits, each Director shall receive a
stock equivalent benefit, which shall be determined in the manner described in
this Section 3.2 (“Stock Equivalent Benefit”) and credited to his or her
Nongrandfathered Account.


(b)On December 31 of each calendar year commencing on or after the Effective
Date, the Nongrandfathered Account of each Director, who was a Director for all
of that calendar year, shall be credited with a Stock Equivalent Benefit equal
to such amount as may be determined by the Board for such year (the “Annual
Stock Equivalent Amount”). The Nongrandfathered Account of each Director, who
was a Director for less than the entire calendar year, shall be credited with a
Stock Equivalent Benefit equal to the Annual Stock Equivalent Benefit Amount for
such calendar year times the number of days during that calendar year on which
such individual was a Director divided by the total number of days in that
calendar year.


- 2 -

--------------------------------------------------------------------------------




3.3Timing of Deferral Elections. Each Director may make a Deferral Election with
respect to fees earned in a calendar year as provided in Section 3.1 by filing a
written election with the Company on or before December 31 the calendar year
preceding the year in which the Director will earn the fees to be deferred. A
person who becomes a Director during a calendar year may make a Deferral
Election as provided in Section 3.1 with respect to fees for services performed
during the portion of such calendar year following the delivery of such Deferral
Election to the Company. Such a Deferral Election must be made in writing and
delivered to the Company within 30 days after becoming a Director. Any Deferral
Election made for a calendar year pursuant to this Section 3.3 shall be
irrevocable.


3.4Payment Form Election. A Director electing to defer Elected Deferred Benefits
may make an irrevocable election to have those Elected Deferred Benefits (and
any earnings thereon) paid (within 30 days after, or beginning within 30 days
after, a Specified Payment Date (as defined below)). Notwithstanding any such
election, if a Specified Payment Date is later than the Director’s General
Payment Date (as defined in Section 4.2(b)), such Elected Deferred Benefits (and
any earnings thereon) shall be paid or begin to be paid in accordance with
Section 4.2(b).


A “Specified Payment Date” means a date specified by the Director at the time he
or she elects to defer the Elected Deferred Benefits in question, which date
must be March 31, June 30 or September 30 of a specified year in the future, but
no earlier than the March 31st of the calendar year following the year in which
the deferred amounts would have been paid (if they had not been deferred).
Section 4
Payment of Benefits - Nongrandfathered Account
4.1Form of Payment. All payments shall be made in cash, in an amount equal to
the market value of a share of McDonald’s Stock (determined in accordance with
Section 7.8) on the day before the date of payment, times the number of shares
and fractions thereof for which payment is being made.


4.2Payment Date. A Director’s “Payment Date” shall mean either the Specified
Payment Date or the General Payment Date (as defined in Section 4.2(b)), as
applicable.


(a)Specified Payment Date. If a Specified Payment Date applies to a portion of a
Director’s Nongrandfathered Account (including the specified payment date in
effect as of the Effective Date with respect to any amounts deferred prior to
the Effective Date), such portion of the Director’s Nongrandfathered Account
shall be paid, or begin to be paid, within 30 days after such Specified Payment
Date unless the Director’s General Payment Date occurs prior to the Specified
Payment Date.


(b)General Payment Date. The balance in a Director’s Nongrandfathered Account,
other than the portion, if any, of the Director’s Nongrandfathered Account for
which payment has previously commenced pursuant to Section 4.2(a), shall be
paid, or begin to be paid, in April of the calendar year following the year of
the Director’s Termination or death, whichever occurs first (the “General
Payment Date”).


- 3 -

--------------------------------------------------------------------------------




4.3Form of Payment.


(a)Distributions Prior to Death. Except as provided in (b) below, a Director’s
Nongrandfathered Account shall automatically be paid in a single lump sum
promptly following the applicable Payment Date(s), unless and to the extent a
valid written installment distribution election has been filed in accordance
with Section 4.4 (including any valid written installment distribution election
filed prior to the Effective Date with respect to amounts deferred prior to the
Effective Date). Installment payments shall be made annually in substantially
equal installments over the installment period specified in the installment
distribution election, beginning at or within 30 days after the applicable
Payment Date. Each installment payment shall be computed by dividing the balance
of the portion of the Nongrandfathered Account that is to be paid in
installments by the number of payments remaining in the installment period.


(b)Acceleration of Distributions on Death. During the first month of the first
calendar quarter following the death of a current or former Director, the entire
unpaid balance of his Nongrandfathered Account shall automatically be paid in a
single lump sum notwithstanding any valid written installment distribution
election then in effect.


4.4Installment Payments. A Director may make a separate installment distribution
election for each calendar year’s Stock Equivalent Benefit and Elected Deferred
Benefit (if any). An installment distribution election may apply to all or any
portion of the Stock Equivalent Benefit and Elected Deferred Benefit (if any)
deferred for such calendar year (and any earnings thereon) and shall specify the
period of years (up to a maximum of 15 years) over which installment payments
are to be made. Installment distribution elections with respect to a calendar
year’s Stock Equivalent Benefit and Elected Deferred Benefit deferred must be
made at the time the Director elects to defer the Elected Deferred Benefit for
the calendar year in question or, if no Elected Deferred Benefit is elected for
that calendar year, not later than the latest time at which such an election
would be permitted. Except as provided in Section 4.3(b), an installment
distribution election is irrevocable once made, and payments of both the Stock
Equivalent Benefit and any Elected Deferred Benefit for the applicable calendar
year (and any earnings thereon) will be made in accordance with such election
notwithstanding the subsequent Termination of the Director.
Section 5
Payment of Benefits - Grandfathered Account
5.1Form of Payment. All payments shall be made in cash, in an amount equal to
the market value of a share of McDonald’s Stock (determined in accordance with
Section 7.8) on the day before the date of payment, times the number of shares
and fractions thereof for which payment is being made.


5.2Payment Date. A Director’s “Payment Date” shall mean either the Specified
Payment Date (as defined in Section 5.2(a)) or the General Payment Date (as
defined in Section 5.2(b)), as applicable.


(a)Specified Payment Date. If the Director designated a specified payment date
(a “Specified Payment Date”) in accordance with the terms of the Plan in effect
prior to October 3, 2004 with respect to any amounts deferred prior to January
1, 2005, the portion of the Director’s Grandfathered Account to which such
Specified Payment Date applies shall be paid, or begin to be paid, promptly
after such Specified Payment Date unless the Director’s death or Termination
occurs prior to the Specified Payment Date.


- 4 -

--------------------------------------------------------------------------------




(b)General Payment Date. The balance in a Director’s Grandfathered Account,
other than the portion, if any, that is distributable pursuant to Section
5.2(a), shall be paid, or begin to be paid, in April of the calendar year
following the year of the Director’s Termination or death, whichever occurs
first (the “General Payment Date”).


5.3Method of Payment. A Director’s Grandfathered Account shall automatically be
paid in a single lump sum promptly following the applicable Payment Date(s),
unless and to the extent a valid written installment distribution election has
been filed in accordance with this Section 5.3. Installment payments shall be
made annually in substantially equal installments over the installment period
specified, beginning at or promptly following the applicable Payment Date. Each
installment payment shall be computed by dividing the balance of the
Grandfathered Account that is to be paid in installments by the number of
payments remaining in the installment period.


5.4Installment Distribution Elections. An installment distribution election must
be made on or before December 31 of the calendar year preceding the calendar
year in which the applicable Payment Date occurs. An installment distribution
election may apply to all or any portion of the Grandfathered Account for which
payment is to be made, and shall specify the period of years (up to a maximum of
15 years) over which installment payments are to be made. Installment
distribution elections with respect to a Director’s Grandfathered Account may be
made during the Director’s lifetime only by the Director. Except as provided
below in this Section 5.4, an installment distribution election is irrevocable
once made, and payments will be made in accordance with the installment
distribution election in effect as of the applicable Payment Date
notwithstanding the subsequent Termination or death of the Director.


(a)If a Director’s Termination occurs before a Specified Payment Date for any
portion of his or her Grandfathered Account, the Director may, on or before
December 31 of the calendar year in which the Termination occurs, revoke or
change an installment distribution election the Director had made with respect
to that portion of his or her Grandfathered Account before the Termination.


(b)If a Director dies before his or her Termination, any installment
distribution elections with respect to any portions of his or her Grandfathered
Account to which a Specified Payment Date before the date of death applied shall
continue to govern the payout of those portions of his or her Grandfathered
Account.


(c)If a Director dies before his or her Termination, installment distribution
elections with respect to any portions of his or her Grandfathered Account other
than those governed by Section 5.4(b) shall automatically be considered revoked,
the Beneficiaries entitled to receive the Account under Section 7.2 shall be
entitled to make an irrevocable installment distribution election at any time on
or before December 31 of the calendar year in which the Director’s death occurs,
and the remainder of the Director’s Grandfathered Account shall be paid to such
Beneficiaries in accordance with Section 5.3, taking into account any
installment distribution elections that remain in effect pursuant Section
5.4(b).


- 5 -

--------------------------------------------------------------------------------




Section 6
Investments, Earnings, and Vesting
6.1Investments. All amounts deferred under this Plan in any Account shall be
treated as if such Account was invested in McDonald’s Corporation common stock
(“McDonald’s Stock”).


6.2Adjustment of Accounts. Each Director’s Account shall be adjusted
periodically (but no less than once each year), at a time or times and in a
manner reasonably determined by the Plan Administrator and as of the date of any
payment from the Account, in order to treat such Account as though all amounts
credited to it had been invested in shares of McDonald’s Stock by reflecting
income (including dividends), gains and losses in the amounts and at the times
as such would have occurred if an amount equal to each credit to such Account
were invested in shares (including fractional shares) of McDonald’s Stock at a
per-share price equal to the market value of a share of McDonald’s Stock on the
date such credit was made (determined in accordance with Section 7.8).


6.3Funding. Benefits payable under the Plan to any person shall be paid directly
by the Company. The Company shall not be required to fund or otherwise segregate
assets to be used for payment of benefits under the Plan. While the Company may
cause investments in shares of McDonald’s Stock to be made through open market
purchases in amounts equal or unequal to amounts payable hereunder, the Company
shall not be under any obligation to make such investments and any such
investment shall remain subject to the claims of its general creditors and the
amounts payable to any Directors under the Plan shall not be affected by any
such investment. Notwithstanding the foregoing, the Company, in its discretion,
may maintain one or more trusts to hold assets to be used for payment of
benefits under the Plan; provided that the assets of such trust shall be subject
to the creditors of the Company in the event that the Company becomes insolvent
or is subject to bankruptcy or insolvency proceedings. Any payments by such a
trust of benefits provided hereunder shall be considered payment by the Company
and shall discharge the Company of any further liability for the payments made
by such trust.


6.4Vesting. Each Director shall be fully vested at all times in the balance of
his or her Account.
Section 7
General Provisions
7.1Termination. For purposes of this Plan, a Director’s “Termination” shall
occur when he or she ceases to be a Director, (as defined herein); provided,
that with respect to a Director’s Nongrandfathered Account, the term
“Termination” shall be interpreted in a manner consistent with the definition of
“separation from service” within the meaning of Section 409A(a)(2)(A)(i) of the
Code and Treasury Regulation Section 1.409A-1(h). For avoidance of doubt, a
change in status from an Outside Director to Chairman Emeritus shall not
constitute a separation from service until such individual ceases to be the
Chairman Emeritus.


7.2Beneficiaries. Each Director shall have the right to name a beneficiary or
beneficiaries who shall receive the benefits hereunder in the event of the
Director’s death prior to the payment of his or her entire Accounts. If the
Director fails to designate beneficiaries or if all such beneficiaries
predecease the Director, benefits shall be paid to the Director’s surviving
spouse, and if none, then to the Director’s estate. To be effective, any
beneficiary designation shall be filed in writing with the Company. A Director
may revoke an existing beneficiary designation by filing another written
beneficiary designation with the Company. The latest beneficiary designation
received by the Company shall be controlling.


- 6 -

--------------------------------------------------------------------------------




7.3Retention Rights. Establishment of the Plan shall not be construed to give a
Director the right to be retained on the Board or to any benefits not
specifically provided by the Plan.


7.4Interests Not Transferable. Except as to withholding of any tax required
under the laws of the United States or any state or locality and except with
respect to designation of a beneficiary to receive benefits in the event of the
death of a Director, no benefit payable at any time under the Plan shall be
subject in any manner to alienation, sale, transfer, assignment, pledge,
attachment, or other legal process, or encumbrance of any kind. Any attempt by a
Director to alienate, sell, transfer, assign, pledge or otherwise encumber any
such benefits whether current or thereafter payable, shall be void. No benefit
shall, in any manner, be liable for or subject to the debts or liabilities of
any person entitled to such benefits. If any person shall attempt to, or shall
alienate, sell, transfer, assign, pledge or otherwise encumber his or her
benefits under the Plan, or if by any reason of his or her bankruptcy or other
event happening at any time, such benefits would devolve upon any other person
or would not be enjoyed by the person entitled thereto under the Plan, then the
Company in its discretion, may terminate the interest in any such benefits of
the person entitled thereto under the Plan and hold or apply them to or for the
benefit of such person entitled thereto under the Plan or his or her spouse,
children or other dependents, or any of them, in such manner as the Company may
deem proper.


7.5Amendment and Termination. The Board intends the Plan to be permanent, but
reserves the right at any time to modify, amend or terminate the Plan, provided,
however, that benefits credited as provided herein shall constitute an
irrevocable obligation of the Company.


7.6Controlling Law. The law of Illinois, except its law with respect to choice
of law, shall be controlling in all manners relating to the Plan.


7.7Number. Words in the plural shall include the singular and the singular shall
include the plural.


7.8Value of McDonald’s Stock. The market value of McDonald’s Stock for purposes
hereof on a given day shall be the closing price, at the close of normal trading
hours, of McDonald’s Stock on the New York Stock Exchange Composite Tape on that
day (or, if quotations for McDonald’s Stock are not reported on the New York
Stock Exchange Composite Tape on that day, such closing price of McDonald’s
Stock on the New York Stock Exchange Composite Tape on the first day preceding
such day on which such quotations are so reported).


[Signature Page Follows]


- 7 -

--------------------------------------------------------------------------------




Executed this 14th day of July, 2016.


 
McDonald's Corporation
 
 
 
 
 
 
 
/s/ Gloria Santona
 
 
 
Gloria Santona,
 
 
 
Corporate Executive Vice President,
 
 
 
General Counsel and Secretary
 
 
 
 
 
 
 



- 8 -